DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election without traverse of Group I, Species B, drawn to claims 17-20 in the reply filed on 08/17/2022 is acknowledged. Claims 1-16 are withdrawn as being drawn to non-elected groups/species and claims 17-20 are examined herein. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2022 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotu et al. (SP Kotu, C Erbay, N Sobahi, A Han, S Mannan, A Jayaraman, Integration of electrochemical impedance spectroscopy and microfluidics for investigating microbially influenced corrosion using co-culture biofilms, NACE International Corrosion 2016 Conference Proceedings, Paper No. 7793 (206) 1-14, cited in IDS; Kotu is available as 102(a)(1) prior art with a publication date of 03/06/2016 according to https://onepetro.org/NACECORR/proceedings-abstract/CORR16/All-CORR16/NACE-2016-7793/123774 that is outside of the 1yr grace period from the priority date of 05/01/2017) in view of Gu (US 2014/0048424 A1).
Regarding claim 17, Kotu discloses a device for monitoring microbiologically influenced corrosion (microfluidic device for investigating microbially influenced corrosion [abstract; title]), the device comprising:
an electrode disposed on a substrate (the metal electrode was deposited on a glass slide substrate [Pgs. 3-4, Microfluidic device design and fabrication]);
a top structure disposed over the electrode on the substrate to form a channel, 
Kotu teaches that pure metals are used in the study as they are easier to deposit and as a first step towards using such type of approaches in MIC studies. Kotu further teaches wherein the sample metal was aluminum as this material is commonly used in the industry in the form of alloys and prone to MIC. [Pg. 2, Para. 6]. 
Kotu is silent on the use of other pure metal electrodes and thus fails to expressly teach wherein the electrode “comprises carbon steel”. 
Gu discloses a device and method for detecting microbiologically influenced corrosion of metals [abstract] wherein the device includes a carbon steel electrode and the microbially influenced corrosion rate of the carbon steel electrode is analyzed [abstract; Paras. 0002, 0007, 0060-0061, 0065-0067; Figs. 3-4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute pure aluminum electrode that is analyzed for microbially influenced corrosion with a carbon steel electrode because Gu teaches that carbon steel electrodes are known in the art as electrodes that experience microbially influenced corrosion [abstract, Paras. 0002, 0007, 0060-0061, 0065-0067; Figs. 3-4] and the simple substitution of one known for another element (i.e., a pure aluminum electrode for a pure carbon steel electrode) is likely to be obvious when predictable results are achieved (i.e., analysis for MIC) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
The limitation wherein the channel is “configured to establish a laminar flow therein" is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the microfluidic device of Kotu is configured to produce a laminar flow through the channel by optimizing the flow rate of the syringe pump to be sufficiently low enough to induce laminar flow. One skilled in the art would understand that the type of flow is dependent upon the flow velocity, which is an intended use of the device. The channel is not limited by the velocity of the fluid flowing through the channel. Given the dimensions of the channel that are substantially the same as the instant device (see the rejection of instant claim 20 below), the Office holds the position that the channel of Kotu is configured to meet the functional limitation of inducing laminar flow by merely controlling the flow rate of the sample. 
Regarding claim 18, Kotu further discloses wherein the device is further comprising a power source coupled to the electrode (a Versastat3 was used as a power source wherein an input AC voltage signal of 10 mV was applied and the impedance was measured across the electrode [Pg. 5, EIS Data]).
Regarding claim 19, Kotu further discloses wherein the device is further comprising a pump coupled to the inlet (a syringe pump was used for obtaining a continuous flow system across the microfludic chamber and thus is directly or indirectly coupled to the inlet through the use of Tygon tubing [Pg. 4, Para. 1]).
Regarding claim 20, Kotu further discloses wherein the channel is microfludic, having a dimension along a direction of fluid flow from the inlet to the outlet that is at least ten times a dimension of the channel in a direction perpendicular to the fluid flow from the inlet to the outlet, and wherein the dimension of the channel in the direction perpendicular to the fluid flow is less than or equal to about 1000 μm (the channel has a length of 5 mm (5000 μm) that is the direction of fluid flow from the inlet to the outlet that is 25x the width 200 μm of the channel and/or 50x the height 100μm of the channel wherein the width or height dimension is less than 1000 μm and span a direction perpendicular to the fluid flow direction [Pgs. 3-4, Microfluidic device design and fabrication; Fig. 1]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Galy et al. (O Galy, P Latour-Lambert, K Zrelli, J-M Ghigo, C Beloin, N Henry, Mapping of bacterial biofilm local mechanics by magnetic microparticle actuation, Biophysical Journal 103 (2012) 1400-1408, cited in IDS) disclose the use of laminar flow to study biofilm mechanics. Whitfield et al. (US 2015/0119286 A1) disclose a high-throughput corrosion testing platform for testing biologically influenced corrosion. Yu et al. (US 2011/0259092 A1) disclose a corrosion sensor that utilizes carbon steel electrodes. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795